Certiorari granted limited to Questions “2” and “3” presented by the petition for the writ, i. e.:
“2. Were the transfers made by the petitioner to her husband under a property settlement agreement dated *918February 27, 1943, incidental to a Nevada divorce, made for an adequate and full consideration in money or money’s worth and thus not subject to gift tax?
Irwin N. Wilpon for petitioner.
Solicitor General Perl-man, Assistant Attorney General Caudle, Ellis N. Slack, Lee A. Jackson and I. Henry Kutz for respondent.
“3. Were the transfers made by the petitioner to her husband in 1943, in payment and discharge of a legal obligation imposed by the judgment of the Nevada Court entered March 6, 1943, and thus not subject to gift tax?”